internal_revenue_service number release date index number ---------------------------------------- ------------------------- -------------------------------------------------------- ------------------ ----------------------------- in re ---------------------------------------------- department of the treasury washington dc person to contact ------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-103032-04 date july - legend grantor date date son probate_court -------------------------------------------- trust -------------------------- -------------------------- -------------------------- --------------------------------------------------- -------------------------------------------------- a dear ---------------- ---------------------------------------------------------------------------------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the generation-skipping_transfer gst tax consequences of a proposed conversion of a_trust you have requested the following ruling the proposed reformation of the trust to the total return concept of investment and disbursement will not result in the trust losing its exempt status for gst tax purposes the facts submitted are as follows grantor executed trust on date before date for the benefit of his son son article second section a provides that after paying or making provisions for all necessary and proper charges incident to the trust the trustee shall accumulate all net_income as a part of the corpus until such time as son shall attain the age of years and thereafter during the lifetime of son to pay over to him the entire net_income in quarterly installments as nearly equal in amount as circumstances will permit article second section b provides that upon the death of son the trustee will plr-103032-04 divide the entire corpus including any undistributed_income into such parts so that each of his children shall share equally therein the child or children of any deceased child representing their parent per stirpes and to hold one of said parts as a separate trust for each of said children with all the powers and authority hereinafter set forth disbursing the net_income and corpus thereof as follows by paying over to the duly appointed guardian or guardians of the child or children of any deceased child share and share alike the share to which said deceased child would have been entitled if living by accumulating in whole or in part the net_income on the share of any child of my son who may be a minor or by paying the same or any part thereof over to a duly appointed guardian of said child for its support maintenance as in the sole judgment of my trustee may from time to time appear advisable by paying over to each of son’s children upon his or her attaining the age of years the entire net_income on his or her share in quarterly installments until such time as said child attains the age of years at which time his or her entire share shall be paid over freed and discharged of all trusts article second section c provides that should any child of son die before final article second section e provides that the trustee may but shall not be required_distribution of the share set_aside to him said share shall be paid over to his lineal_descendants per stirpes and not per capita should there be no lineal_descendants the share of such child shall go to the remaining child or children of son share and share alike as though the same had been a part of the original share set_aside to them upon the death of son to do so except in its sole discretion from time to time in case of emergency the existence of which the trustee shall be the sole judge use all or any part of the corpus for the benefit and welfare of son or any lineal descendant at the time participating in the income hereunder cease and determine years after the death of the last survivor of grantor’s children and grandchildren who shall be alive at grantor’s death and when the trust or trusts so cease and determine the persons presumptively entitled under the foregoing provisions to any part of the principal shall by force of this provision become absolutely entitled thereto article second section f provides that the trust or trusts herein provided for shall article ninth provides that trust is irrevocable and no part of the corpus of trust or any income shall ever under any circumstances either directly or indirectly inure to grantor’s benefit plr-103032-04 the trustee petitioned probate_court to reform trust under the total return concept pursuant to the proposed reformation article second section a will provide in relevant part that after paying or making provisions for all necessary and proper changes incident to trust the trustee shall pay distribute or disburse to or for the benefit of son for and during his lifetime in each calendar_year of this trust an amount equal to a of the average of the fair_market_value of the trust as of the close of the last business_day of the trust’s three previous calendar years or the net_income whichever is greater and is hereinafter referred to as the distribution amount article second section a part will provide that all computations of the trust’s fair_market_value shall include accounting_income and principal but no accruals shall be required if the trust includes assets for which there is not a ready market the trustee shall adopt a method of evaluation as the trustee deems reasonable in its discretion under the circumstances article second section a part will provide that the distribution amount from the trust shall be paid first from net accounting_income next from net realized short-term_capital_gains then form net realized long-term_capital_gains and as necessary from the principal of trust article second section a part will provide in pertinent part that the trustee shall have the discretion to modify the a distribution rate as trustee may deem necessary with the approval of the probate_court or such other court as in the future may have jurisdiction over this trust such a change in rate shall be within the power of the court to approve based upon the request for approval of the corporate trustee given the instrument and distribution goals of this trust no individual trustee shall have such power article second section a part will provide that the distribution amount shall be paid in quarterly as nearly equal in amounts as circumstances will permit sections b - f of article second remain unchanged the proposed reformation will also add section g to article second which provides investment powers to the trustee on date probate_court ordered that trust be reformed pending a favorable letter_ruling from the internal_revenue_service law and analysis sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section of the tax_reform_act_of_1986 the act gst tax is generally sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a modification will not cause an exempt plr-103032-04 applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date except to the extent the transfer is made out of corpus added to the trust by an actual or constructive_addition after date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status these rules are applicable only for purposes of determining whether an exempt trust retains exempt status for generation-skipping_transfer_tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax provides that trust income is payable to a for life and upon a's death the remainder is to pass to a's issue per stirpes in the appropriate local court approves a modification to the trust that converts a's income_interest into the right to receive the greater of the entire income of the trust or a fixed percentage of the trust assets valued annually unitrust_interest to be paid each year to a for life the example concludes that the modification does not result in a shift in beneficial_interest to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification rather the modification can only operate to increase the amount distributable to a and decrease the amount distributable to a's issue in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the modification will not subject the trust to the provisions of chapter in this case the proposed modification of trust to provide for the distribution to son an amount equal to a of the average of the fair_market_value of the trust as of the close of the last business_day of the trust’s three previous calendar years or the net_income whichever is greater does not result in a shift of any beneficial_interest in trust plr-103032-04 to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification see sec_26_2601-1 example further the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we the rulings contained in this letter are based upon information and representations except as expressly provided herein no opinion is expressed or implied in accordance with the power_of_attorney on file with this office a copy of this conclude that the proposed reformation of the trust to the total return concept of investment and disbursement will not result in the trust losing its grandfathered status for gst tax purposes letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on the gift_tax and income_tax consequences of the transaction submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination code provides that it may not be used or cited as precedent enclosure copy of letter for sec_6110 purposes lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 of the sincerely yours
